DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 41 is objected to because of the following informalities:  
Claim 41, line 11 recites the limitation “a first divided channel portion” which should be changed to “a first divided channel portion of the two divided channel portions”.  
Claim 41, lien 12 recites the limitation “a second divided channel portion” which should be changed to “a second divided channel portion of the two divided channel portions”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44, line 1 recites the limitation “the ribs”, however, it is unclear which ribs are being included in such limitation.  Claim 44 explicitly recites “internal ribs” in line 7 and “a separating rib” in line 9.  Therefore, it is unclear if only the internal ribs is being positively recited or a different combination which includes the separating rib.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US 2011/0186371 A1) in view of Wu et al. (US 2004/0069474 A1).
For claim 41, Berg et al. discloses a snowmobile 100, comprising: 
a chassis 710; 
a water-cooled engine 108 supported by the chassis; and 
a cooler 740, the cooler comprising: 
a top wall (fig. 25), 
a lower wall 798, 
internal ribs 804, 806 connecting the top and lower wall and defining channels, 
an insert having an inlet port 790, an outlet port 792 and a separating rib 802, [the separating rib separating the one channel into two divided channel portions] (fig. 24), the inlet port communicating with a first divided channel portion 808 and the outlet port communicating with a second divided channel portion 818, and 
[side walls positioned between the top and lower wall and enclosing the channels] (figs. 24 and 25), but does not explicitly disclose an opening and the inlet port, outlet part, and separating rib are part of an insert.
Wu et al. discloses a heat exchanger 10 comprising a bottom fin part 12; a shim plate 14; and a top surface 16; [the shim plate is a flat, substantially rectangular plate having a first planar side that faces an inner side of a top wall 25 of the cover plate, and an opposite planar side that abuts against and is connected to the fin plate] (page 2, paragraph [0020]); and [baffle walls 58, 60 provided on the shim plate] (page 2, paragraph [0020]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the heat exchange configuration of a middle portion comprising an inlet, an outlet, and baffle walls of Wu et al. with the cooler of Berg et al. to allow for easier replacement and improved maintenances costs, by allowing for replacing portions of the overall heat exchanger instead of replacing the entire heat exchanger.
For claim 42, Berg et al. modified as above discloses the snowmobile [wherein the cooler is extruded to define the top wall, lower wall and internal ribs] (fig. 21).
For claim 43, Berg et al. modified as above discloses the snowmobile further comprising cooling fins 796 [on one of the top or lower wall] (fig. 23).
For claim 44, Berg et al. modified as above discloses the snowmobile [wherein portions of the ribs are cut away at each end defining passageways between each of the channels] (fig. 24). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-7213638 – comprising a heat exchanger with flow circuiting end caps;
US-6681724; US-6109217 – comprising a front cooler;
US-5232066 – comprising a heat exchanger; and
US-3901335 – comprising a tunnel and heat exchanger assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611